Citation Nr: 9923412	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-00 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1952 to January 
1956.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which, in 
pertinent part, denied service connection for post-traumatic 
stress disorder (PTSD).  The veteran has been represented 
throughout this appeal by the American Legion.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for PTSD as he has been diagnosed with the claimed 
disability secondary to his traumatic Korean War experiences.  
In a June 1996 National Archives and Records Administration 
Questionnaire About Military Service, the veteran indicated 
that he served in combat with the Army's 935th Field 
Artillery Battalion, Battery A between March 1953 and July 
1954.  A June 17, 1996 Department of Veterans Affairs (VA) 
psychiatric evaluation conveys that the veteran's traumatic 
Korean War experiences included witnessing the death of his 
close friend, James H. Hackney, in an enemy mortar attack and 
being sprayed with bodily fluid from a corpse while digging 
an artillery gun emplacement.  The VA physician advanced an 
impression of PTSD in poor control.  A June 19, 1996 VA 
psychiatric evaluation notes that the veteran presented 
additional stressful Korean War experiences including being 
"penned down" for two and one-half days by Communist 
Chinese forces in the Koumau Valley without adequate 
defensive resources; witnessing the death of James Baker, a 
fellow serviceman, during an enemy strafing attack; and 
witnessing the deaths of Robert T. Butler and Archie R. 
Haygood, members of his battery, during enemy mortar and 
machine gun attacks.  The report of a June 1997 VA 
examination for compensation purposes states that the veteran 
was diagnosed with PTSD with depressive features.  The 
veteran's alleged inservice psychosocial stressors have 
apparently not been submitted to the United States Armed 
Services Center for Research of Unit Records (formerly the 
United States Army and Joint Services Environmental Support 
Group) for verification.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should submit the veteran's 
statements as to his alleged inservice 
stressors to the United States Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150, for 
verification of the claimed stressors.  

2.  The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD with express consideration of 
the Court's holding in Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for further development of the record.  No inference 
should be drawn from it regarding the final disposition of 
the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board 


is appealable to the Court.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


